        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 1 of 20




                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Nicholas A. Napoli, being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging Ethan

Nordean (“NORDEAN”), also known as “Rufio Panman,” with violations of 18 U.S.C.

§ 1512(c)(2), 18 U.S.C. §§ 1361, 2, 18 U.S.C. § 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (G),

in connection with his actions at and inside the U.S. Capitol on or about January 6, 2021. I

respectfully submit that this Affidavit establishes probable cause to believe that NORDEAN

(i) corruptly did obstruct, influence, or impede an official proceeding before Congress—that is,

the certification of the Electoral College; (ii) did aid and abet others, both known and unknown, to

forcibly enter the Capitol and thereby cause damage to the building in an amount more than

$1,000—that is, NORDEAN aided and abetted individuals who removed barricades and broke

windows to storm the Capitol building; (iii) did knowingly enter or remain in a restricted building

or grounds, i.e., the U.S. Capitol, without lawful authority, or did knowingly, and with intent to

impede or disrupt the orderly conduct of Government business or official functions, engage in

disorderly or disruptive conduct; and (iv) did willfully and knowingly engage in disorderly or

disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent

to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of

Congress, or the orderly conduct in that building of any deliberations of either House of Congress.

                                BACKGROUND OF AFFIANT

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

so since February 2019. As such, I am an officer of the United States who is empowered by law
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 2 of 20




to conduct investigations of and to make arrests for offenses enumerated in Titles 18 and 21 of the

United States Code. In addition to my regular duties, I am currently also tasked with investigating

criminal activity that occurred in and around the Capitol grounds on January 6, 2021.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, or reports. Because this Affidavit is being submitted for the limited purpose of establishing

probable cause in support of a criminal complaint, it does not contain each and every fact known

to me or the United States concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause that NORDEAN violated the crimes set forth

herein. All dates listed in this Affidavit should be read as “on or about” a given date.

                                         BACKGROUND

                       ETHAN NORDEAN, also known as “Rufio Panman”

       4.      NORDEAN, who utilizes the alias “Rufio Panman,” is a 30 year-old resident of the

state of Washington. NORDEAN is a member of a group known as the Proud Boys, and

NORDEAN is the self-described “Sergeant of Arms” of the Seattle Chapter of the Proud Boys.




       5.      Proud Boys is a nationalist organization with multiple U.S. chapters and potential

activity in other Western countries. The group describes itself as a “pro-Western fraternal

organization for men who refuse to apologize for creating the modern world; aka Western
                                           2
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 3 of 20




Chauvinists.” Proud Boys members routinely attend rallies, protests, and other First Amendment-

protected events, where certain of its members sometimes engage in acts of violence against

individuals whom they perceive as threats to their values. The group has an initiation process for

new members, which includes the taking of an “oath.” Proud Boys members often wear the colors

yellow and black, as well as other apparel adorned with Proud Boys-related logos and emblems.

            Proud Boys’ Appearances at Previous Demonstrations in Washington, D.C.

       6.      On or about November 14, 2020, the “Million MAGA March” was held in

Washington, D.C. The Million MAGA March was a widely-attended demonstration in

Washington, D.C., which was organized as a peaceful exercise of demonstrators’ First Amendment

rights with respect to the 2020 Presidential election. Members of the Proud Boys attended the

demonstration wearing their yellow and black colors and other recognizable emblems and logos

associated with the group.

       7.      On or about December 12, 2020, a similar demonstration took place in Washington,

D.C. (the “December Demonstration”). Like the Million MAGA March, the December

Demonstration was organized as a peaceful First Amendment demonstration, and one focus of the

demonstration was to protest against the vote of the Electoral College on that upcoming Monday,

December 14, 2020. Certain persons dressed in Proud Boys colors and wearing Proud Boys

emblems and logos attended the demonstration.

        NORDEAN’s Participation in Unlawful Events at the Capitol on January 6, 2021

       8.      I have studied video footage and still photographs of the January 6, 2021, incursion

of the U.S. Capitol, and I have identified an individual in them as NORDEAN through comparison

of those images to photographs and videos of NORDEAN that are widely available online. In

                                                3
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 4 of 20




addition, I have reviewed video footage taken by others during the event in which others

contemporaneously identify the same individual as NORDEAN. As described herein, the images

and video footage that I have reviewed, as well as the other facts gathered in this investigation,

establish that NORDEAN did unlawfully enter or remain in the U.S. Capitol as a direct result of

others’ destruction of federal property; did aid, abet, counsel, command, induce, or procure others

to unlawfully enter the U.S. Capitol by means of destruction of federal property; and did corruptly

obstruct the official proceedings underway at the U.S. Capitol on January 6, 2021.

       9.      On January 6, 2021, NORDEAN was observed marching at the front of a group of

known Proud Boys on Constitution Avenue, Northwest, in the area around First Street, Northwest.

The group was engaged in various chants and response calls, including “F*** Antifa!” and “Whose

streets? Our streets!” To NORDEAN’s right, and also marching at the front of the group, is a self-

described organizer of the Proud Boys, Joseph Biggs. 1



1
 On January 19, 2021, Joseph Biggs has been charged by criminal complaint for violations of 18
U.S.C. §§ 1512(c), 1752(a), and 40 U.S.C. § 5104(e)(2)(D) and (F). United States v. Joseph
Biggs, 21-mj-126.




                                                4
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 5 of 20




       10.    NORDEAN was also identified in a video taken by a man purporting to be a

member of the Proud Boys (“Person A”). Specifically, Person A gave an interview to ABC Action

News, which was published online on January 9, 2021. As part of that interview, Person A shared

footage that Person A claims was taken on January 6, 2021, while Person A and others were

participating in the demonstration. In the version of the interview produced online, Person A can

be heard saying, “Yeah, that’s Joe Biggs, that’s Rufio.” Based on my investigation, I understand

Person A to be identifying the man in the plaid shirt as Proud Boys organizer Joe Biggs, and the

man in the sunglasses and holding a megaphone as NORDEAN, who utilizes the alias “Rufio

Panman.”




                                               5
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 6 of 20




                           A Crowd Advances Towards the U.S. Capitol

       11.     The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       12.     On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public. A joint session of the United States Congress convened at the United States Capitol.

During the joint session, elected members of the United States House of Representatives and the

United States Senate were meeting in separate chambers of the United States Capitol to certify the

vote count of the Electoral College of the 2020 Presidential Election, which had taken place on

November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by

approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a

particular objection. Vice President Pence was present and presiding, first in the joint session, and

then in the Senate chamber.

                                                 6
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 7 of 20




       13.     As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, and with Vice President-elect Kamala

Harris in attendance, a large crowd gathered outside the U.S. Capitol. As noted above, temporary

and permanent barricades were in place around the exterior of the U.S. Capitol building, and U.S.

Capitol Police were present and attempting to keep the crowd away from the Capitol building and

the proceedings underway inside.

       14.     Shortly before 1:00 p.m., a large crowd gathered near the pedestrian entrance to the

Capitol grounds on First Street. The entrance was secured by a small number of U.S. Capitol

Police, who stood behind a waist height metal barrier.




       15.     Shortly after that above image was captured on video, two men advanced toward

the waist-high metal gate. The crowd followed, and within minutes, the crowd overwhelmed the

U.S. Capitol Police officers seen at the top of the steps in the image above. The crowd then

advanced toward the U.S. Capitol. Your affiant asserts that NORDEAN was not one of the two

men who initially advanced toward officers, but was present in the crowd depicted above.


                                                7
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 8 of 20




       16.     After overwhelming the pedestrian gate near the Peace Monument and other

entrances, the crowd advanced on the U.S. Capitol where another line of U.S Capitol Police and

barricades attempted to stop the crowd from advancing to the walls of the building. Additional

people continued to arrive until what I estimate to be thousands of people had gathered in front of

the Capitol on its west side. Among the first to reach the police line in the west plaza of the Capitol

was a person that I recognize as NORDEAN.




       17.     As can be seen in the images below, a person that I recognize as NORDEAN

remained at or near the front of the crowd as Capitol Police attempted to reform a police line.

Shortly thereafter, NORDEAN then appeared to engage in a brief exchange with a person that I

recognize as Robert Gieswein, who was among the first to enter the Capitol through a window that

was broken by a person that has been identified as Proud Boy Dominic Pezzola. 2 I have reviewed



2
 On January 27, 2021, a grand jury returned an indictment that charged Gieswein with violations
of 18 U.S.C. §§ 1512(c)(2), 111(a)(1) and (b), 1361, 2, and 1752(a)(1). United States v. Robert

                                                  8
         Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 9 of 20




video footage of people in the crowd closest to the police line, and a person that I recognize as

Pezzola is also present at or near the front of the crowd at various times.




        18.     Assembled close behind NORDEAN in the crowd in front of the Capitol were a

group of individuals that I have identified as many of the same people who had been seen marching

behind NORDEAN, Biggs, and other Proud Boys earlier in the day.

        19.     At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.



Gieswein, 21-cr-24. On January 29, 2021, a grand jury returned an indictment that charged Pezzola
with violations of, among other things, 18 U.S.C. §§ 231, 1361, 1512(c)(1) and (2), and 1752, and
conspiracy to commit violations of 18 U.S.C. § 231, for his unlawful conduct at the Capitol on
January 6, 2021, including the breaking of a window with a stolen Capitol Police riot shield. United
States v. Dominic Pezzola, 21-cr-52 (TJK).


                                                  2
         Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 10 of 20




         20.     At such time, the certification proceedings were still underway, and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

         21.     Among the first people to enter the building was Gieswein (pictured left below),

who entered the building after Pezzola (pictured right below) broke an exterior window using a

riot shield. 3




         22.     As a result of the events generally described above, members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice



3
  Based on evidence collected in this investigation to date, your affiant does not herein assert or
intend to otherwise suggest that NORDEAN was present in the immediate vicinity when the
events described in this paragraph took place.


                                                 2
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 11 of 20




President Pence, were instructed to—and did—evacuate the chambers. Accordingly, all

proceedings of the United States Congress, including the joint session, were effectively suspended

until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the

unlawful entry to the U.S. Capitol, including the danger posed by individuals who had entered the

U.S. Capitol without any security screening or weapons check, Congressional proceedings could

not resume until after every unauthorized occupant had left the U.S. Capitol, and the building had

been confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building

had been secured. Vice President Pence remained in the United States Capitol from the time he

was evacuated from the Senate Chamber until the session resumed.

                                   NORDEAN Enters the Capitol

       24.        During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       25.        Photographs and digital videos taken on January 6, 2021, show that NORDEAN

was among those who entered the U.S. Capitol building after rioters forced entry and pushed past

Capitol Police officers. Photographs and video also show that NORDEAN was near the front of

the crowd of rioters, who collectively approached, stood off against, and vastly outnumbered

Capitol Police.




                                                 3
Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 12 of 20




                               4
       Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 13 of 20




                  NORDEAN’s Social Media Posts Before January 6, 2021

       26.    NORDEAN was an active poster on the social media site “Parler,” where he

identified himself as “Rufio Panman” and utilized the username “@REBELRUFIO”.




       27.    NORDEAN’s posts prior to January 6, 2021, indicate that he and other Proud Boys

members were planning in advance to organize a group that would attempt to overwhelm police
                                             5
       Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 14 of 20




barricades and enter the United States Capitol building.

       28.     On or about, December 27, 2020, NORDEAN posted the following message on his

Parler page: “Anyone looking to help us with safety/protective gear, or communications equipment

it would be much appreciated, things have gotten more dangerous for us this past year, anything

helps.” The post then linked to a fundraising site called “Protective gear and communications by

Rufio Panman.”

       29.     On or about, January 4, 2021, NORDEAN posted a video to Parler which he

captioned “Let them remember the day they decided to make war with us.” Screenshots taken from

the video show NORDEAN and other Proud Boys dressed in tactical gear along with the phrase

“Back the YELLOW,” which is a phrase commonly used to show support for the Proud Boys.




       30.     Also on or about, January 4, 2020, NORDEAN “echoed,” or shared, a post by a

fellow Proud Boy leader (“Individual A”) on the social media platform, Parler. Individual A posted

a picture of himself and NORDEAN at a protest with the caption “And fight we will.”



                                                6
       Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 15 of 20




       31.    Also, on or about, January 4, 2021, NORDEAN posted a link to his Parler page.

The link allowed users to access an episode of NORDEAN’s video podcast, “Rebel Talk with

Rufio,” where NORDEAN interviewed Individual A about their participation in a rally in

Washington, D.C., during which Individual A was stabbed, and other Proud Boys related matters.

The video itself is approximately 63 minutes long. Relevant excerpts are described below, in

summary and in part.

               a. At approximately 7:20, NORDEAN stated “People don’t understand the price

                   that comes with being a Patriot these days.”

               b. At approximatley 9:00, Individual A stated “We [the Proud Boys] are looked

                   at almost like the soldiers of the right wing. People are looking to us to lead

                   the way. . .we gladly will step up and take our place where they want us. . .

                   This stuff is real. We are in a war.

               c. At approximately 10:30, NORDEAN stated that he is President of his local


                                                7
Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 16 of 20




           Proud Boys chapter and has been telling his “guys” that they need to “make

           [themselves] an enemy of this corrupt system.” NORDEAN further stated

           “The police are starting to become a problem,” which frustrated NORDEAN

           because “we’ve had their back for years. . . .”

      d. At aproximately 13:20, NORDEAN decried that people “are just constantly

           bashing” the Proud Boys for their efforts to “protect the community.”

           NORDEAN stated “we’re never going to look good doing it, because violence

           doesn’t look good .”

      e. From approximtely 21:20 to approximately 31:00, NORDEAN and Individual

           A discussed what they viewed as “blatant, rampant voter fraud” in the

           Presidenial election and what they think the American people should do about

           it. During this exchange, Individual A states “They think we’re stupid. They

           think we’re just going to be spoonfed. Us patriots ain’t dumb.” NORDEAN

           responds, “I think they’re relying on complacency. I think they’re relying on

           the Facebook posts, and that’s all we’re going to do.” NORDEAN went on to

           say that, rather than being complacent, the Proud Boys were going to “bring

           back that original spirit of 1776 of what really established the character of what

           America is. And it’s not complacency, it’s not low standards. It’s ‘this is how

           it’s going to be, and I don’t give a god damn.’”

      f.   At approximately 31:30, NORDEAN stated that voter fraud in the Presidential

           election had killed democracy, and further stated “Democracy is dead? Well,

           then no peace for you. No democracy, no peace.”

                                        8
        Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 17 of 20




                g. At approximately 46:50, Individual A stated “They’re freaking out about us

                    not wearing colors in D.C.” referring to the Proud Boys’ stated plan of going

                    “incognito” on January 6, 2021, rather than wearing their traditional black and

                    yellow. In response, NORDEAN stated “Oh, I’m excited to play into that, and

                    we’ve all got our disguises. We’ve got so many fun ideas. I really don’t know

                    what we’re going to end up doing, as far as what we’re going to look like or

                    how we’re going to organize, but it’s going to be fun. . . ”

                h. At approximately 60:00, Individual A stated “We’re coming back. We’re

                    coming to D.C. and were going to take this country back. Your gifts, and your

                    thoughts, and your financial contributions will not go for nothing.”

       32.     On or about, January 5, 2021, the day before the riots, NORDEAN posted the

following statement to his Parler page: “It is apparent now more than ever, that if you are a patriot,

you will be targeted and they will come after you, funny thing is that they don’t realize is, is we

are coming for them. You’ve chosen your side, black and yellow teamed with red, white and blue

against everyone else.”

                     NORDEAN’S Social Media Posts After January 6, 2021

       33.     On January 8, 2021, NORDEAN posted a picture of himself with the caption

“Violent extremist,” which your affiant interprets as an effort to make light of the public

condemntation of NORDEAN’s and others’ participation in the riot at the United States Capitol

building on January 6, 2021.




                                                  9
       Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 18 of 20




       34.    On January 8, 2021, NORDEAN posted a photo on his Parler page of a United

States Capitol Police officer administering pepper spray on January 6, 2021, with a caption

celebrating disparaging police officers as “honorable oath breakers.” NORDEAN further stated

that “if you feel bad for the police, you are part of the problem. . .” NORDEAN also stated, in

part, “[t]hey care more about federal property (our property) than protecting and serving the

people.”




                                              10
      Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 19 of 20




                               CONCLUSIONS OF AFFIANT

      35.    Based on the foregoing, your Affiant submits that there is probable cause to believe

that NORDEAN violated:

      18 U.S.C. § 1512(c)(2), which makes it a crime to corruptly obstruct, influence, or impede

      any official proceeding—to include a proceeding before Congress—or make an attempt to

      do so—here, the proceeding to certify the vote results of the Electoral college.

      18 U.S.C. § 1361, 18 U.S.C. § 2, which makes it a crime to aid or abet the willful

      depredation against any property of the United States—here, the barricades surrounding

      the U.S. Capitol and the windows and doors on the west side of the Capitol where Nordean

      and other rioters broke into the Capitol.

      18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any

      restricted building or grounds without lawful authority to do so; and (2) knowingly, and

      with intent to impede or disrupt the orderly conduct of Government business or official

      functions, engage in disorderly or disruptive conduct in, or within such proximity to, any

      restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts

      the orderly conduct of Government business or official functions; or attempts or conspires

      to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,

      cordoned off, or otherwise restricted area of a building or grounds where the President or

      other person protected by the Secret Service, including the Vice President, is or will be

      temporarily visiting; or any building or grounds so restricted in conjunction with an event

      designated as a special event of national significance.

      40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D)

                                                  11
       Case 1:21-mj-00195-ZMF Document 1-1 Filed 02/02/21 Page 20 of 20




       utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct,

       at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,

       disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress,

       or the orderly conduct in that building of a hearing before, or any deliberations of, a

       committee of Congress or either House of Congress; or (G) parade, demonstrate, or picket

       in any of the Capitol Buildings.


       36.    As such, I respectfully request that the court issue an arrest warrant for NORDEAN.

The statements above are true and accurate to the best of my knowledge and belief.




                                                  Respectfully submitted,




                                                  Nicholas A. Napoli
                                                  Special Agent
                                                  Federal Bureau of Investigation




       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on February 2, 2021.


       _________________________________________
       HON. ZIA M. FARUQUI
       UNITED STATES MAGISTRATE JUDGE




                                                12
